                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION


Robin MOTE,                                          )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )Civil No. 5:16-cv-02388-RBH
Nancy A. B ERRYHILL ,                                )
Acting Commissioner of Social Security,              )

                                             ORDER

       Plaintiff, Robin Mote, brought this action to obtain judicial review of a final decision of

Defendant Acting Commissioner of Social Security denying Plaintiff’s application for a period

of disability and disability insurance benefits. See 42 U.S.C. § 405(g). On July 13, 2017, the

court remanded the Commissioner’s decision pursuant to sentence four of § 405(g) for further

administrative proceedings.

       This matter now is before the court on Plaintiff’s motion for attorney’s fees under the

Social Security Act, 42 U.S.C. § 406(b), filed on December 5, 2018. Plaintiff’s attorney requests

fees in the amount of 25% of Mote’s past due benefits, which amounts to $46,060.00. The

Plaintiff’s attorney has been granted fees by this Court in the amount of $4,078.13, under the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412.

       In the United States Supreme Court case of Gisbrecht v. Barnhart, 535 U.S. 780 (2002),

the Court held that the provision of the Social Security Act limiting attorney fees to 25% of past-

due benefits does not displace contingent-fee agreements that are within such statutory ceiling,

and instructs courts to review for reasonableness fees yielded by such agreements. In addition, if

the claimant has been awarded attorney fees under EAJA, the claimant’s attorney must refund
the lesser of the two fees to the claimant. Id. at 796.

       Upon review of the materials submitted to the Court, the undersigned finds that Plaintiff

counsel’s request for attorney fees is reasonable. Therefore, it is ordered that the Plaintiff’s

attorney may collect a fee of 25% of plaintiff’s past due benefits, which amounts to $46,060.00.

Plaintiff’s attorney must refund to the Plaintiff the EAJA award of $4,078.13.

January 3, 2019                                                s/ R. Bryan Harwell
Florence, South Carolina                                       R. Bryan Harwell
                                                               United States District Judge




                                                   2
